Fourth Court of Appeals
                                San Antonio, Texas
                                    September 7, 2016

                                   No. 04-16-00336-CV

                       IN THE INTEREST OF M.S.M., A CHILD,

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014PA02012
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER
       The Appellee's motion for extension of time to file brief is hereby GRANTED. Time is
extended to September 19, 2016.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court